Case 19-01133 Doc 23 Filed 06/16/20 Entered 06/16/20 12:36:56 Main Document Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA


   IN RE:                                    *                 CASE NO.: 19-12337
                                             *
   ROYAL ALICE PROPERTIES, LLC               *                 SECTION “A”
                                             *
                           Debtor            *                 CHAPTER 11
   *******************************************
   ROYAL ALICE PROPERTIES, LLC               *
                                             *
                           Plaintiff         *                 Adv. Proc. No. 19-01133
               v.                            *
                                             *
   AMAG, INC.                                *
                                             *
                           Defendant         *
   _________________________________________ *

                                      NOTICE OF HEARING

            Please be advised that Debtor Royal Alice Properties, LLC’s Motion to Compel Answers

   to Interrogatories and Production of Documents [FRCP 37(a)] [ECF No. 22] (the “Motion”)

   has been filed by Royal Alice Properties, LLC (the “Debtor”), through undersigned counsel. A

   copy of the Motion and exhibits attached thereto can be obtained via the Court’s Document Filing

   System, https://ecf.laeb.uscourts.gov/cgi-bin/login.pl, or by requesting same from counsel for the

   Debtor.

            PLEASE BE FURTHER ADVISED that a telephonic hearing will be held in connection

   with the Motion, on the 8th day of July, 2020, at 2:00 p.m., before United States Bankruptcy Judge

   Meredith S. Grabill in U.S. Bankruptcy Court, Eastern District of Louisiana, Hale Boggs Federal

   Building, 500 Poydras St., Courtroom B-709, New Orleans, Louisiana 70130. The dial-in

   number for Section A is 888-684-8852. The Access Code is 9318283.




                                                   1
Case 19-01133 Doc 23 Filed 06/16/20 Entered 06/16/20 12:36:56 Main Document Page 2 of 2




          PLEASE BE FURTHER ADVISED that any party opposing the Motion MUST file a

   written objection with the Clerk, United States Bankruptcy Court for the Eastern District of

   Louisiana, whose address is B-601, 500 Poydras St., New Orleans, Louisiana 70130, by 5:00 p.m.

   no later than seven (7) calendar days PRIOR to the scheduled July 8, 2020 hearing and must serve

   copies of any such objection upon counsel for the Debtor at the address indicated below.

          New Orleans, Louisiana, this 16th day of June 2020.

          CONGENI LAW FIRM, LLC
          LEO D. CONGENI (#25626)
          650 Poydras Street, Suite 2750
          New Orleans, LA 70130
          Telephone: (504) 522-4848
          Facsimile: 504-910-3055
          Email: leo@congenilawfirm.com




                                                  2
